Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/01/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  US Patent 4,901,387 hereinafter referred to as Luke. Luke discloses a method for improved rehabilitation of patients with impaired mobility, which method comprises: leveling a foam quantum A, 60 to create a roughly rectangular prism-shaped block of compressible material A; forming multiple incisions between two and three inches deep (1-2.5 inches) into the compressible material spaced between two and four inches (2 inches) apart across a length and a width of the rectangular prism-shaped block of compressible material (see fig. 8); and placing the rectangular prism- shaped block of compressible material underneath a patient on a patient bed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luke in view of US Patent 5,459,896 hereinafter referred to as Raburn. Luke discloses the claimed apparatus however does not disclose wherein the method further comprises the step of: making a circular hole at a bottom portion of the multiple incisions, which circular hole runs from a proximal end of the compressible material to a distal end of the compressible material.
Raburn teaches foam quantum 12 wherein the method further comprises the step of: making a circular hole 34 at a bottom portion of the multiple incisions, which circular hole runs from a proximal end of the compressible material to a distal end of the compressible material. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the foam quantum of Luke to include circular holes as taught by Raburn for the purpose of improve air circulation. Such a modification would improve comfort to the user and help avoid bed sores. Such a modification would yield expected results.
Claim(s) 18 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luke in view of Raburn further in view of US Patent Publication US2019/0307622A1 hereinafter referred to as Langer. Luke discloses the claimed apparatus however does not disclose wherein the method further comprises the steps of: marking a critical area on location of a patient’s body; and mapping the critical areas to coordinates on the compressible material.
Langer teaches foam quantum 1 wherein the method further comprises the steps of: marking a critical area on location of a patient’s body; and mapping the critical areas to coordinates on the compressible material (see fig.6). It would have been obvious to one of ordinary skill in the art at the time of invention to utilize mapping to customize the support of Luke to a user as taught by Langer for the purpose of customizing the comfort and function of the support to the individual. Such a modification would yield expected results.
Re-Claim 19
	Luke as modified above discloses,
wherein the method further comprises the step of: a. removing a portion of the compressible material in a pattern based upon the mapping of a critical area to coordinates on the compressible material; and b. creating a digital model of the compressible material incorporating the mapped critical areas of the patient's body.

Claim(s) 18 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luke in view of Raburn further in view of US Patent Publication US2009/0093990A1 hereinafter referred to as McGuire. Luke discloses the claimed apparatus however does not disclose wherein the method further comprises the steps of: marking a critical area on location of a patient’s body; and mapping the critical areas to coordinates on the compressible material.
McGuire teaches foam quantum 1 wherein the method further comprises the steps of: marking a critical area on location of a patient’s body; and mapping the critical areas to coordinates on the compressible material (see fig.4). It would have been obvious to one of ordinary skill in the art at the time of invention to utilize mapping to customize the support of Luke to a user as taught by McGuire for the purpose of customizing the comfort and function of the support to the individual. Such a modification would yield expected results.
Re-Claim 19
	Luke as modified above discloses,
wherein the method further comprises the step of: a. removing a portion of the compressible material in a pattern based upon the mapping of a critical area to coordinates on the compressible material; and b. creating a digital model of the compressible material incorporating the mapped critical areas of the patient's body.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luke in view of US Patent 5,533,218 hereinafter referred to as Fahy. Luke discloses the claimed apparatus however does not disclose wherein the method further comprises the step of: periodically applying heat to specified location of the compressible material.
Fahy teaches foam quantum 1 wherein the method further comprises the step of: periodically applying heat 35 to specified location of the compressible material. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the foam quantum of Luke to include applying periodical heat as taught by Fahy for the purpose of providing heat therapy. Such a modification would yield expected results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-TH 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673                             

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        10/3/2022